Citation Nr: 1507998	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO).  The Veteran testified before the undersigned at a personal hearing conducted at the RO in June 2011; a transcript of this proceeding has been included in the claims folder.

In October 2012, the claim was remanded to the RO for additional evidentiary development.  A review of the record indicates that the instructions of the remand have been substantially complied with; therefore, the case is ready for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998) ("[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

The issue of entitlement to service connection for MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed PTSD is not related to his period of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2007 and November 2012.  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in December 2012.  See 38 C.F.R. § 3.159(c)(4).  The opinion was rendered by medical professional following a thorough examination and interview of the appellant and review of the claims file.  This examiner listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) . 

Effective July 13, 2010, and during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans. See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required, which could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The newly amended version of 38 C.F.R. § 3.304(f)(3) provides that lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843 -39,852).


Factual background and analysis

The Veteran served approximately one month aboard a diesel-engine submarine; the remainder of his service was aboard a destroyer.  He served in the Naval Reserves from 1970 to 1974.  He has alleged that he suffers from psychiatric disorders, diagnosed as MDD and PTSD, which he has related to various traumatic events experienced during his active service.

The Veteran filed his claim in October 2003.  At that time, he reported that his anxiety and depression had begun in March 2002.  In July 2007, he indicated to the RO that there were two in-service stressful events that he believed were responsible for the onset of his PTSD.  He stated that in June or July 1970 he had been aboard a destroyer when the vessel lost all power for several hours during an exercise; he had been afraid that a collision might occur.  He also reported that at some point between June and August 1970, he was afraid that the destroyer would capsize during a storm.  The Veteran later reported a third event that he said had occurred during his brief tour on a submarine.  He stated that during an exercise off Hawaii, his submarine had been subjected to an accidental depth charge attack.
None of these claimed stressors occurred during combat and none involved actual or threatened severe injuries to the Veteran or others; as a consequence, the RO undertook development to confirm their occurrence.  In January 2008, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator determined that the Veteran had not supplied sufficient information to warrant referral to the  JSRRC for research.  In March 2010, the National Archives and Records Administration (NARA) found that a search of deck logs of both the submarine and the destroyer from the period of time in 1969 and 1970 referred to by the Veteran had failed to identify any accidental depth charge attacks, storms, or loss of power.  

The Veteran's service treatment records do not show any complaints of or treatment for PTSD.  His January and May 1968 entrance examinations were normal, as was a November 1969 examination, which found him fit for a transfer.  A December 1969 record indicated that the Veteran was "environmentally unadaptable" for submarine duty by reason of an inability to adapt to the duty involved.  His November 1970 separation examination noted that he was psychiatrically within normal limits.

In April 2007, a private physician noted that he had treated the Veteran since 2002.  He was followed for MDD, characterized by anxiety, agitation and depression and for PTSD, manifested by isolation, crying spells and flashbacks.  The physician noted that PTSD might manifest itself later in life, well after the traumatic events.

The Veteran was seen for counseling services from JFCS from 2006 to 2007.  In November 2006, the Veteran stated that he felt guilty about having survived Vietnam.  In April 2007, he focused on the submarine encounter.  In June 2007, he referred to Vietnam memories and triggers; he reported having anxiety related to these memories.  In October 2007, his counselor diagnosed MDD and PTSD.  A 1998 suicide attempt was mentioned as well.  

An April 2007 report from Value Options noted that the Veteran had PTSD and the following symptoms: flashbacks, crying spells, and isolation.  He indicated that he had flashbacks to his service in the Navy onboard nuclear submarines.

The Veteran was afforded a VA examination in December 2012.  The examiner reiterated the three stressors reported by the Veteran.  The examiner noted that the Veteran reported recurrent distressing recollections, had decreased interest in things, had a restricted affect, a sense of a foreshortened future, difficulty falling and staying asleep, hypervigilance, a depressed mood with anxiety, and panic attacks at least once a week.  While it was admitted that the Veteran's claimed stressors had not been related to fear of hostile military or terrorist activity, they were, nonetheless, events that involved actual or threatened death or serious injury, or were a threat to the physical integrity of self or others and that the Veteran's response had involved intense fear, helplessness or horror.  The examiner concluded that the Veteran suffered from PTSD (no other psychiatric disorders were found).

After a careful review of the evidence of record, it is found that entitlement to service connection for PTSD has not been established.  There is no indication in the service treatment records that any psychiatric disorder was diagnosed during active service.  While the Veteran has alleged that he attempted suicide in 1998, there is no record of any treatment for a psychiatric disorder until 2002.  The Veteran had been asked to indicate where he had sought treatment from 1984 to 1999 (see the November 2012 duty to assist letter); however, he failed to respond.  The Veteran has alleged that he experienced several stressors in service that resulted in the development of PTSD.  None of the reported stressors were related to combat; in fact, there is no indication that the Veteran served in combat.  There is also no suggestion that the reported stressors were related to a fear of hostile military or terrorist activity.  Rather, all the events noted allegedly occurred during training exercises.  As a result, the RO made attempts to corroborate the claimed stressor, but was unable to do so.  In fact, as noted above, NARA was unable to find any record that any of the reported stressors had occurred at the times indicated by the Veteran.  The Board finds that the stressors reported by the Veteran do not rise to the level contemplated by the applicable laws and regulations.  While the list is not all-inclusive, 38 C.F.R. § 3.304(f)(3) notes that an event that threatens death or severe injury or is a threat to the physical integrity of a Veteran or others, includes such things as actual or potential IEDs, vehicle imbedded explosive devices, incoming rocket or mortar fire, grenades, and small arms fire.  None of the events described by the Veteran approach this level of threat.  There is also no suggestion that he experienced a response to these reported stressors that "involved a psychological or psycho-physiological state of fear, helplessness, or horror," particularly given the silence of his service treatment records.

Additionally, the Board questions the credibility of the Veteran's assertions concerning his stressors since it is clear in the record that the Veteran has, in the past, referred to distressing memories of  service in Vietnam, when the record clearly indicates that he never served in Vietnam.  Despite the inability of the RO to corroborate the occurrence of the claimed stressors, the VA examiner diagnosed PTSD related to these stressors.  Because this diagnosis was based upon uncorroborated, non-combat stressors, it cannot be accepted by the Board, since it is contrary to the law.  As a consequence, the Board cannot find that the Veteran suffers from PTSD related to his period of service.  

The Veteran has asserted that he has PTSD as a direct result of stressors experienced during his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific opinions involved in this case, that is, whether the Veteran suffers from PTSD as a result of corroborated in-service stressors, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although further delay of the Veteran's case is regrettable, the Board finds that a remand is necessary in order to afford the Veteran a full and fair decision.

The claims folder clearly shows that the Veteran has been diagnosed with MDD during the course of this appeal (see the April 2007 letter from C.Z., M.D.).  This disorder was reportedly manifested by anxiety, agitation, and depression.  Despite this, the VA examiner in December 2012 offered no opinion as to whether this disorder was related to the Veteran's service.  Such an opinion must be obtained; otherwise, the examination is not adequate and frustrates the adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (which states that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or the opinion is adequate).

While in remand status, the RO must ensure that all pertinent treatment records not already of record are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his diagnosed MDD that are not already of record.  Releases for any identified non-VA health care providers must also be obtained.  Once this information has been provided, the RO must obtain all identified treatment records.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The Veteran and his representative must be informed of any records that could not be obtained and offered the opportunity to obtain and provide them to VA.

2.  Afford the Veteran a VA psychiatric examination.  The examiner must review the entire claims folder, to include the service treatment records and any records obtained in conjunction with this remand.  This review must be documented in the examination report.  After this review, the examiner must determine whether the Veteran suffers from MDD and, if so, whether it is at least as likely as not (that is, a 50-50 degree of probability) that it is related to any incident of service to include, but not limited to, the in-service notation that he was "environmentally unadaptable" for submarine service, as well as other events reported by the Veteran (being depth-charged, a ship almost cap-sizing in a storm, and being aboard a vessel during a complete loss of power).  A complete rationale for all opinions proffered must be made.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Advise the Veteran of the importance of reporting to the examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed, readjudicate the Veteran's claim for service connection for a psychiatric disorder (other than PTSD).  If the decision remains adverse to the Veteran, provide him and his representative with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


